Citation Nr: 1827257	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-28 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for avitaminosis.

2.  Entitlement to service connection for anemia.



ATTORNEY FOR THE BOARD

A. Sami, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1999 to August 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2013 and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.

This case was previously before the Board in September 2016, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

In September 2016, the issue of entitlement to service connection for chronic abdominal pain (gynecological) was also remanded for additional development.  In a November 2016 rating decision, the Veteran was granted entitlement to service connection for chronic abdominal pain (gynecological) with pelvic adhesions.  There is no indication from the record that the Veteran has disagreed with the effective date or rating assigned in that decision.  As such, the November 2016 rating decision constitutes a full grant of the benefit sought on appeal and the Board has limited its consideration accordingly. 


FINDINGS OF FACT

1.  In December 2016, prior to the promulgation of a decision in this appeal, the Veteran submitted a written statement withdrawing her appeal of the issue of entitlement to service connection for avitaminosis.

2.  The Veteran does not have a current diagnosis of anemia confirmed by medical opinion or diagnostic testing.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for avitaminosis have been met.  38 U.S.C. § 7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for entitlement to service connection for anemia have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Avitaminosis -Withdrawal

In December 2016, prior to the issuance of a Board decision on the matter, the Veteran submitted a written request to withdraw her appeal for service connection for avitaminosis.  When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law for appellate consideration.  Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C. § 7105.  Accordingly, the appeal of the issue of entitlement to service connection for avitaminosis is dismissed.  

II. Service Connection -Anemia

The Veteran has asserted that she has anemia that is related to her active service.  Specifically, the Veteran reported that at the time of her entrance into active service, she was noted as being underweight and required a medical waiver for entry into service.  She reported that her low weight was attributable to her anemia.  She has attributed her current symptoms of fatigue, headaches, and vitamin D deficiency to her anemia.   

Service treatment records (STRs) are silent for a diagnosis of, complaints of, treatment for, or evidence of anemia while the Veteran was in active service.  The Veteran's May 1999 entrance examination confirms that the Veteran was given a waiver due to her weight.  However, the examination contains no notation of anemia.  Rather, it notes a normal endocrine and lymphatic system.  Furthermore, an August 2004 in-service laboratory report shows normal red blood cell count, and hemoglobin and hematocrit levels, which as explained below, comprise the diagnostic criteria for anemia.  

A review of the post-service medical evidence of record does not show a diagnosis of, or treatment for anemia.  In fact, at an August 2013 VA Gynecological Conditions Compensation and Pension Examination, it was specifically noted that the Veteran had never been diagnosed with anemia.  Complete blood count (CBC) laboratory tests conducted from January 2010 to December 2017 show hemoglobin and hematocrit levels in the normal range, and red blood cells occasionally in the low range.  Following those laboratory tests, the Veteran was generally advised to continue treatment for assessed conditions such as Vitamin D deficiency, but anemia was not diagnosed and the Veteran was not prescribed any treatment for such.

The Veteran is competent to report observable symptomatology such as headaches and fatigue.  However, she is not competent to provide a diagnosis of anemia as that requires medical testing and knowledge that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis in this case.  

The Board notes that according to the National Institutes of Health, a diagnosis of anemia generally entails an evaluation of hemoglobin and hematocrit levels, and of the count and average size of red blood cells through a CBC laboratory test.  See National Heart, Lung, and Blood Institute, "How is Anemia Diagnosed?", National Institutes of Health https://www.nhlbi.nih.gov/node/3432 (last visited Apr. 8, 2018).  VA regulations provide that in order to meet the minimum compensable rating for service-connected anemia, a Veteran should demonstrate a hemoglobin level of 10gm/100 ml or less with findings such as weakness, easy fatigability, or headaches.  38 C.F.R. §§ 4.117, Diagnostic Code 7700 (2017).

The Board acknowledges that a VA medical examination or medical opinion has not been obtained in response to the Veteran's claim regarding anemia. VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159 (c)(4) (2016); Charles v. Principi, 16 Vet. App. 370 (2002).  In this case, there is no competent evidence of record indicating that the Veteran has a current diagnosis of anemia, signs of anemia confirmed by laboratory testing, that she incurred anemia during service, or that anemia pre-existed her service and was aggravated by service. Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and a VA examination or medical opinion is unnecessary.

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have a confirmed diagnosis of anemia during the pendency of the claim.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for anemia is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal for service connection for avitaminosis is dismissed.

Entitlement to service connection for anemia is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


